DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 12/14/2021.  Claims 1-10, 12-22, and 24-25 are pending where claims 1-10, 12-22, and 24-25 were previously presented and claims 11 and 23 were cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Henneman on 12/28/2021.

The application has been amended as follows: 
	IN THE CLAIMS FILED 7/12/2021, PLEASE:
	Cancel claims 3, 5-7, 15, 17-19, and 23.
	AMEND claims 1, 4, 8-14, 16, 20-22, 24, and 25 in the following manners:


Claim 1 (Currently Amended):
In a local file storage system, a method for synchronizing a local file system (LFS) stored on said local file storage system with a remote file system (RFS) stored on a remote file storage system, said method comprising:
synchronizing said LFS with said RFS as of a first time;
initiating an event-based synchronization process at or after said first time to maintain synchronization of said LFS and said RFS;
receiving remote events from said remote file storage system, each said remote event being indicative of a change made to said RFS after said first time;
generating local events on said local file storage system, each said local event being indicative of a change made to said LFS after said first time;
processing said remote events and said local events to generate a sequence of file system operations;
processing said sequence of file system operations to create a first group of said file system operations to be applied to said LFS and a second group of said file system operations to be applied to said RFS;
receiving a termination signal indicating that said event-based synchronization process is to be intentionally stopped;
persisting at least one file system operation of said sequence of file system operations at least one file system operation identifying a first portion of said sequence of file system operations that was processed into one of group, said at least one file system operation including a first file system operation of said second portion of said sequence of file system operations; 
stopping said step of processing said sequence of file system operations; [[and]]
retrieving said at least one persisted file system operation from said non-volatile memory;
regenerating said sequence of file system operations;
comparing said at least one persisted file system operation of said sequence to said regenerated sequence of file system operations to match said at least one persisted file system operation with at least one file system operation of said regenerated sequence; and
restarting said event-based synchronization process based on said at least one matched operation of said regenerated sequence.

Claim 3 (Cancelled).

Claim 4 (Currently Amended):
The method of Claim 1, wherein said step of persisting said at least one file system operation 

Claims 5-7 (Cancelled).

Claim 8 (Currently Amended):
The method of Claim [[6]] 1, further comprising:
receiving a second termination signal following said step of restarting said event-based synchronization process, said second termination signal indicating that said step of processing said sequence of file system operations is to again be stopped; and
persisting another file system operation in said non-volatile memory responsive to said second termination signal only if said step of comparing has matched said at least one persisted file system operation with at least one file system operation of said regenerated sequence.

Claim 9 (Currently Amended):
The method of Claim 1, further comprising performing a snapshot-based synchronization of said LFS and said RFS if said step of comparing yields no match.

Claim 10 (Currently Amended):
The method of Claim 1, wherein:
said step of processing said remote events and said local events to generate said sequence of file system operations includes generating said sequence of file system operations based on at least some of said events; and


Claim 11 (Currently Amended):
The method of Claim 1, wherein said step of restarting said event-based synchronization process includes restarting said step of processing said sequence of file system operations at a first operation of said second portion of said sequence of said file system operations that has not yet been processed into one of said first group and said second group based on said at least one file system operation of said sequence of file system operations 

Claim 12 (Currently Amended):
The method of Claim 11, wherein:
said step of persisting said at least one file system operation 
said step of restarting said event-based synchronization process includes retrieving said at least part of said second portion of said sequence of file system operations from said non-volatile memory.


Claim 13 (Currently Amended):

a processor configured to execute code, said code including a set of predefined instructions for causing said processor to perform a corresponding set of operations when executed by said processor;
non-volatile memory configured to store data including when said local file storage system is powered down; and
a storage synchronizer including 
a first subset of said set of predefined instructions configured to synchronize said LFS with said RFS as of a first time,
a second subset of said set of predefined instructions configured to initiate an event-based synchronization process at or after said first time to maintain synchronization of said LFS and said RFS,
a third subset of said set of predefined instructions configured to receive remote events from said remote file storage system, each said remote event being indicative of a change made to said RFS after said first time,
a fourth subset of said set of predefined instructions configured to generate local events on said local file storage system, each said local event being indicative of a change made to said LFS after said first time,
a fifth subset of said set of predefined instructions configured to process said remote events and said local events to generate a sequence of file system operations, 

a seventh subset of said set of predefined instructions configured to receive a termination signal indicating that said event-based synchronization process is to be intentionally stopped,
an eighth subset of said set of predefined instructions configured to persist restart information in non-volatile memory responsive to said termination signal, and
a ninth subset of said set of predefined instructions configured to stop processing said sequence of file system operations;
a tenth subset of said set of predefined instructions configured to retrieve said at least one persisted operation from said non-volatile memory, to restart said event-based synchronization of said LFS and said RFS process based on said at least one persisted file system operation, to regenerate said sequence of file system operations, to compare said at least one persisted file system operation of said sequence to file system operations of said regenerated sequence to match said at least one persisted file system operation with at least one file system operation of said regenerated sequence, and to restart said event-based synchronization process based on said at least one matched operation of said regenerated sequence;  and wherein
said eighth subset of said set of predefined instructions is configured to persist at least one file system operation of said sequence in said non-volatile memory;
said restart information identifies a first portion of said sequence of file system operations that was processed into one of said first group and said second group and a second portion of said sequence of file system operations that was not processed into one of said first group and said second group; and
said at least one persisted file system operation includes a first file system operation of said second portion of said sequence of file system operations 

Claim 14 (Currently Amended):
The local file storage system of Claim 13, further comprising an eleventh subset of said set of predefined instructions configured to apply [[a]] said first plurality of operations from said first portion of said sequence of file system operations to said LFS after receiving said termination signal and before processing of said sequence of file system operations is stopped.

Claim 15 (Cancelled).

Claim 16 (Currently Amended):
13, wherein said eighth subset of said set of predefined instructions is configured to persist a plurality of said file system operations of said sequence.

Claims 17-19 (Cancelled).

Claim 20 (Currently Amended):
The local file storage system of Claim 13, wherein:
said seventh subset of said set of predefined instructions is additionally configured to receive a second termination signal following restart of said event-based synchronization process, said second termination signal indicating that processing of said sequence of file system operations is to again be stopped; and
said eighth subset of said set of predefined instructions is additionally configured to persist new restart information in said non-volatile memory responsive to said second termination signal only if said at least one persisted file system operation has been matched with at least one file system operation of said regenerated sequence.

Claim 21 (Currently Amended):
The local file storage system of Claim 13, wherein said storage synchronizer additionally includes an eleventh subset of said set of predefined instructions configured to perform a snapshot-based synchronization of said LFS and said RFS if said comparison yields no match.

Claim 22 (Currently Amended):
The local file storage system of Claim 13, further comprising:
one or more events databases storing said remote events and said local events; and wherein said fifth subset of said set of predefined instructions is additionally configured to 
generate said sequence of file system operations based on at least some of said remote events and said local events; and
regenerate said sequence of file system operations again based on the same ones of said events.

Claim 23 (Cancelled).

Claim 24 (Currently Amended):
The local file storage system of Claim 13 
said eighth subset of said set of predefined instructions is configured to persist at least part of said second portion of said sequence of file system operations to said non-volatile memory as said restart information; and
said tenth subset of said set of predefined instructions is additionally configured to retrieve said at least part of said second portion of said sequence of file system operations from said non-volatile memory as part of restarting said event-based synchronization process. 


Claim 25 (Currently Amended):
A non-transitory, electronically-readable storage medium having code embodied thereon for causing an electronic device to synchronize a local file system (LFS) stored on a local file storage system with a remote file system (RFS) stored on a remote file storage system, said code operative to cause said electronic device to:
synchronize said LFS with said RFS as of a first time;
initiate an event-based synchronization process at or after said first time to maintain synchronization of said LFS and said RFS;
receive remote events from said remote file storage system, each said remote event being indicative of a change made to said RFS after said first time;
generate local events on said local file storage system, each said local event being indicative of a change made to said LFS after said first time;
process said remote events and said local events to generate a sequence of file system operations;
process said sequence of file system operations to create a first group of said file system operations be applied to said LFS and a second group of said file system operations to be applied to said RFS;
receive a termination signal indicating that said event-based synchronization process is to be intentionally stopped;
persist at least one file system operation of said sequence of file system operations in non-volatile memory, said at least one file system operation identifying a first portion of said sequence of file system operations that was processed into one of said first group and said second group and a second portion of said sequence of file system operations that was not processed into one of said first group and said second group, said at least one file system operation including a first file system operation of said second portion of said sequence of file system operations;
stop processing said sequence of file system operations; [[and]]
retrieve said at least one persisted file system operation from said non-volatile memory;
regenerate said sequence of file system operations;
compare said at least one persisted file system operation of said sequence to said regenerated sequence of file system operations to match said at least one persisted file system operation with at least one file system operation of said regenerated sequence; and
restart said event-based synchronization process based on said at least one matched operation of said regenerated sequence.  



Allowable Subject Matter
Claims 1, 2, 4, 8-14, 16, 20-22, and 24-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s representative and the Examiner discussed the proposed amendments submitted on 12/14/2021.  No agreement was reached; however, based on the discussion the Examiner indicated that clarifying details associated with claims 6 and 7 (and respective dependent claims) could be incorporated into the independent claims and appear to overcome the prior art of record.  As seen from the 35 USC 103 rejections, the combination illustrates determining file system differences and being able to synchronize those differences between at least two different file systems as well as have the capacity to pause the synchronization and restart it.  Although similar ends are achieved with the teachings of the combination of the prior art references, the particular means have details that do not appear to be taught by the prior art as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        1/3/2022